DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the arguments and amendments filed on 4/30/21.  Claims 2-8 and 10 has been canceled.  Claims 1, 9, and 11-17 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 9, and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin USPA_20160273095_A1 in view of Ameen USPA_20140099491_A1.
1.	Regarding Claims 1, 9, and 12-17, Lin discloses an article, comprising: a vacuum compatible substrate; a protective film directly overlying at least a portion of the substrate (Abstract) as is being claimed in instant Claim 17, wherein said film comprises a fluorinated metal oxide containing yttrium (Claim 1).  Lin further discloses that said protective film is yttrium oxyfluoride or yttrium aluminum oxyfluoride (Claim 3), as is being claimed in instant Claim 14.  Furthermore, Lin discloses that said film is a graded film, the fluorine content of the film decreasing over a thickness of the film from an outer portion that is yttrium oxyfluoride to an inner portion that is yttria (Claim 4), as is being claimed in instant Claim 15.  Also, Lin discloses that the fluorine content of the film decreasing over a thickness of the film from an outer portion that is yttrium aluminum oxyfluoride to an inner portion that is yttrium aluminum oxide (Claim 7), as is being claimed in instant Claim 16.  This would obviously indicate that the fluorine content is higher at the outer portion than the inner portion.  Additionally, Lin discloses a method comprising: providing a vacuum compatible substrate; depositing a metal oxide containing yttrium onto the substrate, the metal oxide forming a film overlying the substrate; and fluoro-annealing the film (Claim 18); wherein the fluoro-annealing is performed at a temperature of about 300° Celsius in fluorine containing atmosphere (Claim 19), as is being claimed in instant Claims 9 and 11.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); Lin discloses that its protective film can be fully or partially fluorinated (paragraph 0007), as is being claimed in instant Claim 12.  Furthermore, Lin discloses that its film can have a columnar structure (paragraph 0039) as is being claimed in instant Claim 13.
2.	However, Lin does not disclose the claimed film thickness range.
3.	Ameen discloses an article comprising a substrate and a method of making thereof (Title) with a protective coating film over it comprising yttrium oxide (paragraph 0016) or yttrium aluminum (paragraph 0021) that is treated to a fluorine gas plasma (corresponds to claimed annealing) (Abstract) that leads to fluorination and results in yttrium oxyfluoride and/or yttrium aluminum oxyfluoride (paragraphs 0005, 0053).  Ameen discloses said film can have a desirable thickness ranging from 0.1 to 0.7 microns that can be varied depending on the specific end use or end application to which the substrate/film article is applied (paragraph 0027).  Lastly, Ameen discloses its film to be used as plasma etch-resistant films (Title).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the film thickness, of Lin, by using the thickness range disclosed in Ameen.  One of ordinary skill in the art would have varied the thickness range to increase its utility as Ameen explicitly mentions that the thickness can be varied depending upon end use application.  Given that Lin also discloses using its Ameen in different applications involving plasma-etch resistant films.
5.	Regarding Claim 11, Lin in view of Ameen suggests using atomic layer deposition (Ameen:  paragraph 0032) and can be deposited at a substrate temperature including the claimed range of 200 to 250 Celsius (Ameen:  paragraphs 0032, 0033, 0037, 0042, 0048, and Claim 21).  
Response to Arguments
Applicant's arguments filed 4/30/21 have been fully considered but they are not persuasive. 
Applicants state:  “While Ameen does admittedly disclose that the film may be any thickness and that such thickness will vary depending on the end use application, one of skill in the art would not be motivated to make the graded film disclosed by Lin several orders of magnitude thinner, particularly when both Lin and Ameen are directed to etch-resistant films.”
The Examiner respectfully submits that Lin’s lower thickness limit is 1 micron (paragraph 0010) and such is not “several orders of magnitude thinner” than the claimed upper limit range of 0.7 microns. 
Applicants state: “Ameen teaches that the film “has a thickness of about 0.1 to about 30 microns, about 0.5 to about 25 microns, about 1 micron to about 5 microns, about 10 microns to about 20 microns, and/or about 15 microns to about 25 microns” which appears to indicate that 15 to 25 microns is a preferred range.”
In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Applicants state: “Further, while it may be obvious to try to vary the film thickness, as suggested by Ameen, one of skill in the art would be motivated to try a film having a similar thickness or a thicker film (15-25 microns) rather than a significantly thinner film having a thickness of 100-200 orders of magnitude less as recited with a reasonable expectation of success because both Lin and Ameen are directed to etch-resistant films. One would reasonably expect a film having a thickness similar to or thicker than the film as taught by Lin to be etch resistant as opposed to a film having a thickness of 100-200 orders of magnitude less than that disclosed by Lin.” (emphasis added).
The Examiner respectfully submits that as mentioned above, Lin discloses a lower limit thickness of 1 micron (paragraph 0010) while Ameen discloses a range that encompasses both the claimed thickness and Lin’s lower limit thickness (paragraph 0027). As such, it would be within reason for one of ordinary skill in the art to try a thickness of 0.7 microns. One of ordinary skill in the art would have varied the thickness range to increase its utility as Ameen explicitly mentions that the thickness can be varied depending upon end use application.  Given that Lin also discloses using its invention as plasma-etch resistant films (Abstract) it would be obvious to try such thickness ranges mentioned by Ameen in different applications involving plasma-etch resistant films in order to increase its utility. Applicants have not decisively shown how the claimed thickness range results in unexpected and surprising properties.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 3, 2021